DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibamori et al. (US Patent Application Pub. No.: US 2018/0254677 A1).
For claim 1, Shibamori et al. disclose the claimed invention comprising a sheet body (reference numeral 120, see figures 1-3), wherein the sheet body comprises a plurality of magnetic poles (see figure 2) distributed symmetrically in a circumferential direction of the sheet body (see figure 2), wherein each magnetic pole comprises one first magnet groove (reference numeral 122, see figure 3), two second magnet grooves (reference numerals 124, 126, see figure 3), two first air grooves (reference numeral 132) and one second air groove (reference numeral 136, see figure 3); the one first magnet groove (reference numeral 122) is symmetrical about a D-axis center line (i.e. reference numeral L1, see figure 3), and a first magnet (reference numeral 162) is installed in the one first magnet groove (see figure 3); the two first air grooves (reference numeral 132) are symmetrically distributed on outer sides of two ends of the one first magnet groove (see figure 3); first magnetic bridges (area between the outer periphery of rotor 140 and the first air groove 132) are formed between the two first air grooves (reference numeral 132) and an excircle (outer periphery of rotor 140) of the sheet body (see figure 3), and second magnetic bridges (area between first magnet groove 122 and first air groove 132) are formed between the one first magnet groove (reference numeral 122) and the two first air grooves (reference numeral 132, see figure 3); and the two second magnet grooves (reference numeral 124, 126) are symmetrically distributed in an approximate V shape about the D-axis center line (see figure 3), and a second magnet (reference numerals 164, 166) is installed in the two second magnet grooves (reference numeral 124, 126) respectively (figure 3); the one second air groove (reference numeral 136) is positioned between ends of the two second magnet grooves (reference numerals 124, 126) near a side of a center of the sheet body (see figure 3); third magnetic bridges (area between the outer periphery of the rotor and the second magnet grooves 124, 126) are formed between the excircle of the sheet body and the ends of the two second magnet grooves (reference numerals 124, 126) near an outer circumference of the sheet body (see figure 3), and fourth magnetic bridges (area between the second air groove 136 and the second magnet grooves 124, 126) are formed between the one second air groove (reference numeral 136) and the ends of the two second magnet grooves (reference numerals 124, 126) near the side of the center of the sheet body (see figure 3).  
For claim 2, Shibamori et al. disclose each first air groove (reference numeral 132) having four side edges (see figure 3), a side edge of the four side edges is adjacent to the excircle (outer periphery of rotor 140) of the sheet body and is an arc line segment concentric with the excircle of the sheet body (see figure 3), and the side edge and the excircle of the sheet body form the first magnetic bridges (area between the outer periphery of rotor 140 and the first air groove 132) having an equal width (see figure 3); and side edges of the two first air grooves (reference numeral 132) are adjacent to the one first magnet groove (reference numeral 122, figure 3), and are parallel to each other to form the second magnetic bridges (area between first air grooves 132 and first magnet groove 122) having the equal width (see figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamori et al. as applied to claim 2 above, and further in view of Saito et al. (US Patent Application Pub. No.: US 2020/0021153 A1).
For claim 3, Shibamori et al. disclose the claimed invention except for a first angle between each second magnetic bridge and a long edge of the first magnet ranging from 130° to 140°.  Having a particular angle between an edge of the magnet and a magnetic bridge would merely involve adjusting the ends of the magnet groove which would change the orientation of the magnetic bridge which is a known skill as exhibited by Saito et al. which disclose ends of the magnet groove (i.e. reference numeral 23, see figures 6, 7) that change in shape to affect the bridge (i.e. reference numerals 51, 52, see figures 6, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the shape of the magnet groove end as disclosed by Saito et al. so that a particular angle between the long edge of the magnet and the second magnetic bridge can be formed for Shibamori et al. for predictably providing desire configuration for facilitating the performance of the device.  
For claim 4, Shibamori et al. in view of Saito et al. disclose the claimed invention except for the first angle between the each second magnetic bridge and the long edge of the first magnet ranging from 132° to 137°.  Having a particular angle between an edge of the magnet and a magnetic bridge would merely involve adjusting the ends of the magnet groove which would change the orientation of the magnetic bridge which is a known skill as exhibited by Saito et al. which disclose ends of the magnet groove (i.e. reference numeral 23, see figures 6, 7) that change in shape to affect the bridge (i.e. reference numerals 51, 52, see figures 6, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the shape of the magnet groove end as disclosed by Saito et al. so that a particular angle between the long edge of the magnet and the second magnetic bridge can be formed for Shibamori et al. in view of Saito et al. for predictably providing desire configuration for facilitating the performance of the device.  
For claim 5, Shibamori et al. disclose the side edge (see second magnet grooves 124, 126), adjacent to the excircle (outer periphery of rotor 140) of the sheet body (see figure 3), on an end of each second magnet groove (reference numerals 124, 126) near the outer circumference of the sheet body is the arc line segment concentric with the excircle of the sheet body (see figure 3), and the side edge on the end of the each second magnet groove (reference numerals 124, 126) near the outer circumference of the sheet body and the excircle of the sheet body form the third magnetic bridges (area between the outer periphery of the rotor and the second magnet grooves 124, 126) having the equal width (see figure 3).  
For claim 6, Shibamori et al. in view of Saito et al. disclose the claimed invention except for a second angle between a connecting line from an outermost point of the each second magnet groove to a central point of a sheet and the D-axis center line ranging from 20° to 21.5°.  Having a particular angle between a connecting line from a point of the second magnet groove to the central point of the sheet and the axis line would merely involve adjusting the position of the second magnet groove which is a known skill as exhibited by Saito et al. which disclose different positions for the second magnet groove (reference numerals 21, 22, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the position of the magnet groove as disclosed by Saito et al. so that a particular angle between a connecting line from a point of the second magnet groove to the central point of the sheet and the axis line can be formed for Shibamori et al. in view of Saito et al. for predictably providing desire configuration for facilitating the performance of the device.  
For claim 7, Shibamori et al. in view of Saito et al. disclose the claimed invention except for the second angle between the connecting line from the outermost point of the each second magnet groove to the central point of the sheet and the D-axis center line ranging from 20.5° to 21°.  Having a particular angle between a connecting line from a point of the second magnet groove to the central point of the sheet and the axis line would merely involve adjusting the position of the second magnet groove which is a known skill as exhibited by Saito et al. which disclose different positions for the second magnet groove (reference numerals 21, 22, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the position of the magnet groove as disclosed by Saito et al. so that a particular angle between a connecting line from a point of the second magnet groove to the central point of the sheet and the axis line can be formed for Shibamori et al. in view of Saito et al. for predictably providing desire configuration for facilitating the performance of the device.  
For claim 8, Shibamori et al. disclose the one second air groove (reference numeral 136) being of a trapezoidal structure (see figure 3) and is symmetrical about the D-axis center line (reference character L1, see figure 3), and a third angle between two side edges of the one second air groove (reference numeral 136) ranging from 0 to 10°; and side edges of the each second magnet groove (reference numerals 124, 126), wherein the side edges are adjacent to the one second air groove (reference numeral 136), are parallel to each other to form the fourth magnetic bridges (area between the second magnet groove 124 and the second air groove 136) having the equal width (see figure 3).  
For claim 9, Shibamori et al. in view of Saito et al. disclose the claimed invention except for the third angle between the two side edges of the one second air groove being 5°.  Having a particular angle between edges of the groove would merely involve adjusting the shape of the edge of the groove which is a known skill as exhibited by Saito et al. (reference numeral 20a, see figures 6, 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the shape of the air groove as disclosed by Saito et al. so that a particular angle between side edges for the second air groove of Shibamori et al. in view of Saito et al. for predictably providing desire configuration for facilitating the performance of the device.  
For claim 10, Shibamori et al. in view of Saito et al. disclose the claimed invention except for a width of the first magnetic bridges being identical to a width of the second magnetic bridges, and a width of the fourth magnetic bridges being 1.4 to 1.6 times of a width of the third magnetic bridges.  Having a particular width for the magnetic bridges would merely involve changing the size of the magnetic bridges which is a known skill as exhibited by Saito et al. (reference numerals 51, 52, see figures 6, 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the bridges as disclosed by Saito et al. so that a particular width is formed for the magnetic bridges of Shibamori et al. in view of Saito et al. for predictably providing desire configuration for facilitating the performance of the device.  

Claim(s) 11, 12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamori et al. in view of Saito et al. as applied to claims 3-10 above, and further in view of Ito et al. (US Patent No.: 7843101).
For claim 11, Shibamori et al. in view of Saito et al. disclose the claimed invention except for two rotor surface grooves also being formed in an outer circumference of the rotor sheet on an outer side of each magnetic pole, and the two rotor surface grooves being symmetrically distributed about the D-axis center line.  Forming rotor surface grooves on the outer circumference is a known skill as exhibited by Ito et al. (reference numerals 150AB, 250A1, 350AB, see figures 5-7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rotor surface grooves as disclosed by Ito et al. for the outer circumference of the rotor sheet of Shibamori et al. in view of Saito et al. for predictably providing desire configuration for facilitating the performance of the device.  
For claim 12, Shibamori et al. in view of Saito et al. and Ito et al. disclose the claimed invention except for a fourth angle between a connecting line from a midpoint of each rotor surface groove to a central point of the sheet body and the D-axis center line ranging from 12.5° to 13°; and a depth of the each rotor surface groove being 0.4% to 0.6% of a radius of the sheet body, and a width of the each rotor surface groove being 2% to 4% of the radius of the sheet body.  Having a particular angle formed by the rotor surface groove and also having a particular depth and width for the rotor surface groove would merely involve adjusting the position and the size of the surface groove which is a known skill as exhibited by Ito et al. (reference numerals 150AB, 250A1, 350AB, see figures 5-7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size and position of the rotor surface grooves as disclosed by Ito et al. for the rotor surface grooves of Shibamori et al. in view of Saito et al. and Ito et al. for predictably providing desire configuration for facilitating the performance of the device.  
For claims 15-20, Shibamori et al. in view of Saito et al. disclose the claimed invention except for line segment joints of all side edges of the one first magnet groove, the two second magnet grooves, the two first air grooves, the one second air groove and rotor surface grooves being of fillet structures.  Having particular shapes for the grooves would merely involve adjusting the shapes of the grooves which is a known skill as exhibited by Saito et al. (reference numerals 20a, 21, 22, see figures 6, 7) and also by Ito et al. (reference numerals 150AB, 250A1, 350AB, see figures 5-7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the shape of grooves as disclosed by Saito et al. and Ito et al. so that fillet structures are formed for the grooves of Shibamori et al. in view of Saito et al. for predictably providing desire configuration for facilitating the performance of the device.  

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamori et al. as applied to claims 1 and 2 above, and further in view of Saito et al. (US Patent Application Pub. No.: US 2020/0021153 A1) in view of Ito et al. (US Patent No.: 7843101).
For claims 13 and 14, Shibamori et al. disclose the claimed invention except for line segment joints of all side edges of the one first magnet groove, the two second magnet grooves, the two first air grooves, the one second air groove and rotor surface grooves being of fillet structures.  Having particular shapes for the grooves would merely involve adjusting the shapes of the grooves which is a known skill as exhibited by Saito et al. (reference numerals 20a, 21, 22, see figures 6, 7) and also by Ito et al. (reference numerals 150AB, 250A1, 350AB, see figures 5-7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the shape of grooves as disclosed by Saito et al. and Ito et al. so that fillet structures are formed for the grooves of Shibamori et al. for predictably providing desire configuration for facilitating the performance of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose different embodiments of rotor magnet groove configurations: US 10476326 B2 (Heo; Jeong Gil et al.), US 9236775 B2 (Takahashi; Yuki et al.), US 9231445 B2 (Sano; Shinya et al.), US 8546990 B2 (Suzuki; Takeo et al.), US 6087752 A (Kim; Gyeong-don et al.), US 5864191 A (Nagate; Takashi et al.), US 20200177039 A1 (Torrey; David Allan et al.), US 20200127511 A1 (Matsubara; Masakatsu et al.), US 20190074738 A1 (YABE; Koji et al.), US 20180205274 A1 (Heo; Jeong Gil et al.), US 20130307363 A1 (Sano; Shinya et al.), US 20120256508 A1 (SUZUKI; Takeo et al.), US 20120200193 A1 (SANO; Shinya et al.), US 20120194026 A1 (Matsuoka; Yusuke et al.), US 20100277027 A1 (Kaiser; Edward L. et al.), US 20070126304 A1 (ITO; Isao et al.), CN 110100374 A (Kainzinger, Paul et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834